DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. Publication No. US 2018/0026029.
	Regarding claim 1, Lin discloses an electronic device, comprising: 
a first group III nitride transistor [Fig. 1, 102]; and 
an electrostatic discharge (ESD) protection circuit [Fig. 1, 100] comprising: 
a diode [Fig. 1, diode connected transistor 104a, 104b] having an anode electrically connected to a gate of the first group III nitride transistor; and 
a second transistor [Fig. 1, 108] having a drain electrically connected to the gate of the first group III nitride transistor, a gate electrically connected to a cathode of the diode and a source electrically connected to a source of the first group III nitride transistor [as shown in Fig. 1; par. 0014 to par. 0018].
	Regarding claim 2, Lin discloses that the ESD protection circuit further comprises N diodes electrically connected in series and between the drain of the second transistor and the gate of the second transistor [Fig. 1, 104a, 104b, 104c work as plurality of forward diodes; par. 0018], where N is an integer equal to or greater than 2 [number of transistors are greater than 2 as shown in Fig. 1].
	Regarding claim 4, Lin discloses that the ESD protection circuit is configured to drain a current from the gate of the first group III nitride transistor 1f a voltage applied to the gate of the first group III nitride transistor is equal to or greater than a sum of threshold voltages of the diodes and a threshold voltage of the second transistor [par. 0014 to par. 0018].
	Regarding claim 5, Lin discloses that the current drained by the ESD protection circuit has a first portion flowing through the diodes [Fig. 1, stage 118] and a second portion flowing through the second transistor [Fig. 1, though second stage 120], and the first portion of the current is less than the second portion of the current [par. 0018].
	Regarding claim 7, Lin further comprises a resistor [Fig. 1, resistor 114] connected between the gate of the second transistor and the source of the second transistor.
	Regarding claim 8, Lin discloses that the first group III nitride transistor is a power device [Fig. 1, transistor 102 is a power device].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Publication No. US 2018/0026029.
	Regarding claims 9, 3, Lin discloses an electronic device, comprising:
a first group III nitride transistor [Fig. 1, 102]; and
an electrostatic discharge (ESD) protection circuit [Fig. 1, 100] electrically connected between a gate of the first group III nitride transistor [Fig. 1, transistor 102] and a source of the first group III nitride transistor, the ESD protection circuit comprising N diodes [Fig. 1, diode connected transistors 104a, 104b, par. 0018] electrically connected in series, wherein N is an integer equal to or greater than 2 [Fig. 1, shows 4 diodes].
	However, Lin does not disclose that the threshold voltages of the diodes have a variation less than 0.3 V. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have threshold voltages of the diodes to have a variation less than 0.3 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 10, Lin further comprises a second group III nitride transistor [Fig. 1, 108] having a drain electrically connected to the gate of the first group III nitride transistor and a source electrically connected to the source of the first group III nitride transistor [Fig. 1, drain of 108 is connected to the gate of 102; and source of 108 is connected to the S of 102].
	Regarding claim 11, Lin discloses that diodes comprising a first diode having an anode electrically connected to the drain of the second group III nitride transistor; and

a second diode having an anode electrically connected to a cathode of the first diode and a cathode electrically connected to the gate of the second group II nitride transistor [Fig. 1, transistors 104a and 104b are forward diodes, where the first diode 104a anode is connected to the gate of the 102 and cathode of 104 a is connected to the anode of 104b and cathode of 104 b is connected to the second transistor 108].
	Regarding claim 12, Lin further comprises a resistor [Fig. 1, resistor 106] connected between a gate of the second group III nitride transistor and the source of the second group III nitride transistor.
	Regarding claim 13, Lin discloses that the ESD protection circuit is configured to drain a current from the gate of the first group HI nitride transistor if a voltage applied to the gate of the first group III nitride transistor is equal to or greater than a sum of threshold voltages of the diodes and a threshold voltage of the second group III nitride transistor [par. 0018].
	Regarding claim 14, Lin discloses that the current drained by the ESD protection circuit has a first portion flowing through the diodes and a second portion flowing through the second group III nitride transistor, and the first portion of the current is less than the second portion of the current [par. 0018].
Regarding claim 16, Lin discloses that the first group III nitride transistor is a power device [Fig. 1, 102 is a power transistor].
Claims 6 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. Publication No. US 2018/0026029, in view of Ping et al. Publication No. US 2008/0062595.
Regarding claims 6 and 15, Lin discloses that the diodes [Fig. 1, 104a, 104b..] are integrated with the first nitride transistor [Lin does not disclose that the diodes are group III nitride Schottky barrier diodes.  
	Ping discloses an electrostatic discharge protection circuit, comprising: the second transistor [Fig. 5A, 360], a plurality of Schottky diodes [Fig. 5A, D1, D2…DN] connected between the drain and gate of the second transistor, and the diodes are integrated with the first nitride transistor [abstract, par. 0004-0005].
	Lin and Ping are analogous electrostatic discharge protection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ping’s Schottky diodes to replace the forward diodes of Lin, since Schottky diodes have low turn-on voltage, fast recovery time and low-loss energy at higher frequencies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836